Citation Nr: 1012404	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an initial increased rating for diabetes 
mellitus, type II, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure, and to include as 
secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for impotence, to 
include as due to herbicide exposure, and to include as 
secondary to service-connected diabetes mellitus, type II.   

4.  Entitlement to service connection for hypokalemia, 
claimed as low potassium, to include as due to herbicide 
exposure.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1. Diabetes mellitus, type II is productive of management by 
restricted diet only; the need for insulin and restricted 
diet or oral hypoglycemic agent and restricted diet is not 
shown.

2.  The Veteran had service in the Republic of Vietnam 
during the Vietnam War, and exposure to Agent Orange is 
presumed.

3.  Hypertension, impotence, and hypokalemia are not 
recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

4.  Hypertension was not demonstrated during service, or for 
many years thereafter; nor is it related to active service 
or a service-connected disability.  

5.  Impotence was not demonstrated during service, or for 
many years thereafter, nor is it related to active service 
or a service-connected disability.  

6.  Hypokalemia,  claimed as low potassium, is not a 
disability or related to a disability that was demonstrated 
in service or related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus, type II have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 
(2009).  

2.  Hypertension was not incurred in or aggravated by 
service, can not be presumed to have been so incurred, nor 
can it be presumed to be due to herbicide exposure, nor is 
it due to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  

3.  Impotence was not incurred in or aggravated by service, 
nor can it be presumed to be due to herbicide exposure, nor 
is it due to a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).  

4.  Hypokalemia, claimed as low potassium, was not incurred 
in or aggravated by service, nor can it be presumed to be 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Rating-Diabetes Mellitus, Type II

The Veteran contends, that his diabetes mellitus, type II is 
more severe than the current evaluation reflects.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

Service connection for diabetes mellitus, type II was 
granted by rating decision of July 2006 and a 10 percent 
rating was granted, effective February 2006. The Veteran 
disagrees with the initial rating.

Under the applicable rating criteria, evidence that diabetes 
mellitus is manageable by restricted diet only warrants a 10 
percent rating.  Evidence that diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet, warrants a 20 percent rating.  38 
C.F.R. § 4.119, DC 7913 (2009).  The next higher evaluation, 
40 percent, requires evidence of the need for insulin, a 
restricted diet, and regulation of activities.  Id.  

Throughout the current appeal, the Veteran has asserted that 
his diabetes mellitus, type II, is more severe than the 
current 10 percent evaluation reflects.  Medical evidence 
received during the current appeal clearly illustrates that 
his diabetes mellitus is manageable by restricted diet only.  

A January 2007 VA examination showed that the Veteran was 
diagnosed with diabetes mellitus, type II, two years prior 
to the VA examination.  He had no episodes of hypoglycemia, 
or diabetic ketoacidosis, requiring hospitalization.  He 
took no medications for his diabetes.  He was on a diabetic, 
low-calorie, low-fat diet.  He exercised daily.  He stated 
that he saw his doctor every three months for his diabetes.  
He also had no restrictions related to diabetes.  The 
diagnosis was diabetes mellitus, type II, no activity 
restrictions to control his blood sugar, disability mild.  

In April 2009, VA examinations showed the Veteran had been 
diagnosed with diabetes mellitus for four to five years.  He 
had not been on any medication; rather, his diabetes 
mellitus had been controlled with diet and exercise.  He 
followed an 1800-ADA diet and frequently walked.  He had 
some tremulousness, but no hospitalizations for 
ketoacidosis, hypoglycemic reactions, or hyperglycemia.  He 
did not have to restrict his activities on the basis of his 
diabetes.  He was not on insulin or any other oral 
medications at the time of the examination.  The pertinent 
diagnosis was diabetes mellitus, mild and diet controlled, 
on no medications.  

The Veteran's outpatient treatment records showed that he 
participated in a diabetes education class and shared his 
knowledge with the class.  His diabetes was described as 
well controlled and in May 2009, it was noted that he had no 
changes to his regimen.  He related that he exercised by 
walking and there was no evidence in the medical records 
that his activities were restricted by his diabetes 
mellitus.  

As requiring insulin and restricted diet or oral 
hypoglycemic agent and restricted diet are not shown, there 
is no basis to assign a rating greater than the currently-
assigned evaluation of 10 percent at any time during the 
current appeal.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) but finds that the evidence does not show that 
the Veteran's disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitating frequent periods of 
hospitalization, or otherwise rendering impractical the 
application of the regular schedular standards.  

The Veteran has not been employed for more than 20 years; 
however, his unemployment was due to "a bad attitude" 
according to the Veteran and did not have anything to do 
with his diabetes mellitus, type II.  There is no evidence 
that he has been hospitalized during this appeals period as 
a result of his diabetes mellitus, type II.  Moreover, any 
complaints that he indicates interferes with his employment 
relates to other than his diabetes mellitus, as previously 
stated.  Therefore, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does 
not affect competency to testify").  

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his diabetes mellitus-according to the 
appropriate diagnostic code.  

Such competent evidence concerning the nature and extent of 
the Veteran's diabetes mellitus has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluation.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest in the outcome of a 
proceeding may affect the credibility of testimony).  A 
thorough review of the record reflects that the Veteran's 
diabetes mellitus, type II does not warrant can increased 
rating.  

The evidence is not in equipoise, therefore, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal is denied.  

Service Connection 

The Veteran claims that he warrants service connection for 
hypertension, hypokalemia, claimed as low potassium, and 
impotence based upon service incurrence.  He also maintains 
that the aforementioned disorders are due to herbicide 
exposure, and in the alternative, the hypertension and 
impotence are due to his service-connected diabetes 
mellitus, type II.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  

However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated. Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id. 

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

In addition to the regulations cited above, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § ll16(a)(l) (West 2002); 
38 C.F.R. § 3.307(a)(6) (2009).  

The following diseases are associated with herbicide 
exposure for the purposes of the presumption: chloracne or 
other acneform disease consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, CLL, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea), and certain soft- tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records show no findings, treatment, or 
diagnoses of hypertension, impotence, or hypokalemia.  The 
Veteran's blood pressure reading was 134/76 in April 1968 on 
induction examination.  Separation examination, performed in 
April 1970, showed blood pressure reading of 104/72.  

After service, VA treatment records showed in December 2003, 
that the Veteran was being treated for mildly elevated 
hypertension and his medication was being raised.  It was 
noted that the Veteran had a strong family history of 
hypertension.  At that same examination, it was noted that 
he could possibly be "pre diabetes" and he was encouraged 
toward diet and exercise.  

In January 2007, the Veteran underwent VA examination.  It 
was noted that he had served in Vietnam for one year in the 
Infantry division.  It was also noted that he had been 
diagnosed with diabetes mellitus two years prior to the 
examination.  During that examination, the examiner 
indicated that it was not at least as likely as not, that 
the Veteran's hypertension was secondary to his diabetes 
mellitus.  The rationale was that the diagnosis of 
hypertension predated the Veteran's diagnosis of diabetes 
mellitus.  The hypertension was not aggravated by the 
diabetes mellitus because the examiner stated that there was 
no renal disease and the Veteran's  blood pressure was well-
controlled with hydrochlorothiazide, 25 mg. a day.  Also, 
the examiner indicated that it was not at least as likely as 
not that the Veteran's erectile dysfunction (impotence) was 
secondary to diabetes mellitus because his diabetes mellitus 
and erectile dysfunction were diagnosed at the same time and 
the Veteran's diabetes mellitus was very mild and controlled 
by diet only.  The examiner stated that the Veteran's 
erectile dysfunction was more likely related to his high 
lipids and hypertension and was not aggravated by diabetes 
mellitus because the erectile dysfunction was not getting 
worse and it responded to Cialis and his diabetes mellitus 
was mild in degree.  

In April 2009, the Veteran underwent a VA examination.  
During that examination, the examiner stated that the 
Veteran's hypertension was essential and therefore, was not 
secondary to his diabetes.  His risks for erectile 
dysfunction included his hypertension and medication for 
hypertension and diabetes.  It was not possible, according 
to the examiner, to assign a degree of cause to any one 
condition without resorting to speculation.  

As initially stated, hypertension, impotence, and 
hypokalemia were not shown in service, nor was hypertension 
manifested to a compensable degree within one year of 
service discharge.  

The Board will first address the Veteran's contention that 
his hypertension, impotence, and hypokalemia  are due to 
exposure to herbicides during his active service in Vietnam.  
In this regard, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6).

The Veteran's DD 214 establishes that he had active service 
in the Republic of Vietnam within the presumptive period 
specified above.  As such, it is presumed that he was 
exposed to an herbicide agent during active service.  See 38 
C.F.R. § 3.307(a)(6)(iii).  Despite presumed exposure to an 
herbicide agent, presumptive service connection under 38 
C.F.R. § 3.307(a)(6) is still not for application.  Indeed, 
service connection is only warranted on this basis for a 
specific list of diseases set forth under 38 C.F.R. § 
3.309(e), which does not include hypertension, hypokalemia,  
or impotence.  Therefore, because hypertension, hypokalemia, 
and impotence are not among the disorders listed under 38 
C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.  

Next, the Board will consider the claim on a direct basis.  
Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). However, the competent evidence does not relate 
hypertension, hypokalemia, or impotence to in-service 
herbicide exposure or to any other incident of active 
service. 

As previously stated, hypertension, hypokalemia, and 
impotence did not have their onset during service and 
hypertension did not manifest to a compensable degree within 
one year of service discharge.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d). Nevertheless, a review of the previously 
cited post-service evidence does not support the conclusion 
that hypertension, hypokalemia, or impotence is causally 
related to active service. 

	The post-service medical evidence does not reveal 
hypertension or impotence until many years after service, 
specifically 2003 for impotence and prior to that time for 
hypertension.  Therefore, the medical evidence does not show 
continuity of symptomatology.
	
	Further, service connection is not warranted for 
hypertension or impotence as secondary to diabetes mellitus.  
The VA examiner in January 2007 indicated that the Veteran's 
hypertension was not secondary to diabetes mellitus because 
it predated the diagnosis of diabetes mellitus.  It was also 
determined not to be aggravated by his diabetes mellitus 
because there is no evidence of renal disease and the blood 
pressure was well controlled.  An April 2009 VA examiner 
stated that the Veteran's hypertension was not due to his 
service-connected diabetes mellitus because his hypertension 
was essential and well-controlled.  Based on these findings, 
the Veteran's hypertension is not service connected on a 
direct basis, a presumptive basis, due to herbicide 
exposure, nor is it secondary to the Veteran's service-
connected diabetes mellitus.  
	
	As for the Veteran's impotence, that claim must also fail.  
Impotence was not incurred in service, and it is not a 
presumptive disease for herbicide exposure.  Moreover, the 
January 2007 VA examiner opined that the Veteran's impotence 
is more likely related to his high lipids and longstanding 
hypertension, which are not service-connected. The April 
2009 VA examiner's opinion indicated that it was not 
possible for him to assign a degree of cause to any one 
condition (hypertension or medication for his hypertension 
or diabetes) without resorting to speculation.  However, the 
Veteran is not on medication for control of his diabetes 
mellitus, therefore, no medication for that service-
connected disability could aggravate his impotence, making 
it impossible for impotence to be secondary to the Veteran's 
service-connected diabetes mellitus.  
	
	Finally, hypokalemia is an "abnormally low potassium 
concentration in the blood..." Dorland's Illustrated Medical 
Dictionary 895 (30th ed. 2003).  There was no showing of 
hypokalemia in service and it is not a presumptive disease 
for herbicide exposure.  On a few occasions since service, 
hypokalemia was noted to probably be secondary to the 
medication the Veteran used for his hypertension for which 
he is not service-connected.  A claim must fail when there 
is no sufficient factual finding showing that a current 
disability derives from an in-service disease or injury.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Stated differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Since the 
Veteran's potassium deficiency are laboratory findings which 
have not been linked to a disability which is service-
connected, service connection for hypokalemia is not 
warranted.  
	
The Board has also considered the Veteran's statements 
regarding continuity since service.  As noted above, he is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  In determining whether 
statements submitted by a veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that to the extent the Veteran 
maintains a history of continued symptomatology since active 
service, his statements, while competent, are nonetheless 
not credible.  First, the Board emphasizes the multi-year 
gap between discharge from active duty service (1970) and 
initial reported symptoms related to hypertension, 
impotence, and claimed hypokalemia (over 35 years later).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability)  .
	
	To the extent the Veteran's statements assert continuity of 
symptomatology, the Board finds his current recollections 
and statements made in connection with a claim for benefits 
to be of lesser probative value.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements).  
Therefore, continuity has not been established, either 
through the medical evidence or through his statements.  
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

The Veteran's diabetes mellitus, type II claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
VA outpatient treatment records, and he was afforded VA 
examinations in January 2007, and April 2009.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

As to the service connection claims, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
March 2006 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claims. This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
First, the RO has obtained VA outpatient treatment records.  

Next, specific medical opinions pertinent to the issues of 
hypertension and  impotence were obtained in January 2007 
and April 2009.  Therefore, the available records and 
medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An initial increased rating for diabetes mellitus is denied.  

Service connection for hypertension is denied.

Service connection for impotence is denied.



Service connection for hypokalemia is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


